Citation Nr: 1634710	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  07-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for exostosis, right heel.

2.  Entitlement to an initial compensable evaluation for a scar, as a residual of head injury.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for residuals of a right ankle fracture with exostosis, right heel, and granted service connection for residuals of a head injury.  A noncompensable rating was assigned for both conditions, effective from November 17, 2005.  The Veteran subsequently appealed the assigned initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  

The RO's August 2006 grant of service connection for residuals of a head injury pertains to a scar on the Veteran's right forehead which resulted from a laceration on the right forehead that was closed with sutures, and is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, for scars of the head, face, or neck.  Accordingly, the Board has recharacterized this issue as set forth on the title page.  

In a November 2010 decision, the Board recharacterized the Veteran's service-connected disability of a right ankle fracture with exostosis of the right heel as two separate disabilities, setting forth the issues as:  (1) entitlement to an initial evaluation higher than 10 percent for residuals of a right ankle fracture; and (2) entitlement to an initial compensable evaluation for exostosis, right heel.  The claim for an evaluation in excess of 10 percent for residuals of a right ankle fracture was denied, while the claim for an initial compensable evaluation for exostosis, right heel, was remanded for a VA examination.  However, as discussed below, the RO is not in substantial compliance with the Board's directives on remand with regard to the claim for a compensable evaluation for exostosis, right heel.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of entitlement to an initial compensable evaluation for residuals of head injury in November 2010.  Specifically, the Board requested RO consideration of a possible relationship between the Veteran's underlying service-connected head trauma and his mental health disorder.  In a March 2012 rating decision, the RO granted service connection for anxiety disorder with traumatic brain injury and assigned a 100 percent disability rating effective from November 17, 2005.  As this represents a full grant of the benefit sought on appeal with respect to this issue of secondary service connection, it is no longer on appeal.  

Finally, the Board's November 2010 decision referred the issue of entitlement to service connection for headaches, secondary to service-connected residuals of a head injury, to the Agency of Original Jurisdiction (AOJ).  In a December 2011 rating decision, the Appeals Management Center granted service connection for headaches as residuals of traumatic brain injury and assigned a separate noncompensable rating effective from June 21, 2010.  The Veteran submitted a Notice of Disagreement in March 2012, and a Statement of the Case was issued in January 2015.  However, the Veteran never filed a substantive appeal as to this issue; therefore it is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).   

The issue of entitlement to an initial compensable evaluation for exostosis, right heel, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right forehead scar is not manifested by a length of 5 or more inches, a width of at least 0.6 centimeters at its widest part, a surface contour that is elevated or depressed on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding 6 square inches, abnormal skin texture in an area exceeding 6 square inches, underlying soft tissue missing in an area exceeding 6 square inches, or skin that is indurated or inflexible in an area exceeding 6 square inches; nor is the scar unstable or painful.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for a scar, as a residual of head injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.118, Diagnostic Codes 7800-7805 (2008 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to a compensable rating for a scar, as a residual of head injury, arises from the Veteran's disagreement with the initial disability rating assigned.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant law, including the diagnostic codes for rating the disability at issue and a description of the rating formulas for all possible schedular ratings under these diagnostic codes. 

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA medical center records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any private medical records pertinent to his scar.  

The Board notes that the Veteran's complete service medical records are not associated with the claims file.  As such, the Board is mindful that there is a heightened obligation to explain the finding and conclusion herein and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation in mind.

In June 2010, the Veteran was provided a VA examination with regard to his scar, and the report of this examination has been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner took a detailed history from the Veteran which was consistent with the evidence of record; examined the Veteran; considered the Veteran's reported symptomatology; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examination is adequate.   

In addition, there is no evidence indicating any material change in the severity of the Veteran's condition since he was last examined in June 2010.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to make a determination as to the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria for Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In adjudicating these claims, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Thus, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he is entitled to a compensable initial rating for a scar on his right forehead, as a residual of a head injury incurred in active service.  This service-connected disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which applies to burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck.  

During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Id. at 54,708-54,710 (Sept. 23, 2008).  In this case, the Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, before October 23, 2008, may request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  Although the Veteran did not request review under the revised diagnostic codes, the Board will consider both the former and the revised criteria, construing the claim for an increase broadly to include a request for review pursuant to the change to the rating criteria.

Under both the former and the revised versions of Diagnostic Code 7800, a 10 percent rating is warranted for one character of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2015).  The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  Id., Note (1). 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 was revised by the October 2008 amendments.  Prior to October 23, 2008, Diagnostic Code 7801 contemplates scars, other than head, face, or neck, that are deep or that cause limited motion, and provides up to a 40 percent disability rating depending on the total area of the scar(s).  38 C.F.R. § 4.118 (2008).  The revised Diagnostic Code 7801 contemplates burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, and also provides up to a 40 percent disability rating, depending on the area of the scar(s).  38 C.F.R. § 4.118 (2015).  Under both the former and revised criteria, a deep scar is defined as one associated with underlying soft tissue damage. 

Next, Diagnostic Code 7802, prior to the 2008 amendments, contemplates scars, other than head, face, or neck, that are superficial and that do not cause limited motion, and allows for the assignment of a 10 percent disability rating.  38 C.F.R. § 4.118 (2008).  The revised Diagnostic Code 7802 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and also provides for the assignment of a 10 percent disability rating.  38 C.F.R. § 4.118 (2015).  Under both the former and revised criteria, a superficial scar is one not associated with underlying soft tissue damage. 

Also included in the pre-amended rating criteria for scars were Diagnostic Code 7803, titled "Scars, superficial, unstable," which provided for a 10 percent rating, and Diagnostic Code 7804, titled "Scars, superficial, painful on examination," which also provided for a 10 percent rating.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Under the revised criteria, Diagnostic Code 7803 was eliminated, and Diagnostic Code 7804 was revised to contemplate scars that are unstable or painful, with a 10 percent rating assigned if there are one or two such scars; a 20 percent rating assigned if there are three or four such scars; and a 30 percent rating assigned where there are five or more such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (2) under that Diagnostic Code provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805, may also receive a rating under Diagnostic Code 7804.  The definition of an unstable scar was unchanged from the earlier rating criteria. 

Prior to October 23, 2008, Diagnostic Code 7805 provided that other scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Post-revision, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any other disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  

Based on the competent findings of the June 2010 VA examiner, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected scar of the head, face, or neck, under either the former or revised rating criteria.  Under Diagnostic Code 7800, both before and after October 23, 2008, a 10 percent rating is warranted for one characteristic of disfigurement.  However, the Veteran's scar of the right forehead does not meet the criteria for disfigurement under Diagnostic Code 7800, Note (1).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2015).    

The Veteran informed the June 2010 examiner that his right forehead scar caused him "no real problems"; he also stated that he had not required the use of antibiotics to treat the scar.  The examiner noted that the scar appeared superficial and was not considered disfiguring.  On examination, the Veteran's scar was without warmth, redness, swelling, or drainage.  There was no history of skin ulceration or breakdown.  The scar was described as "sort of a zig-zag," nontender, and very well healed.  It measured 1 inch long and 1 millimeter wide.  To qualify as a disfigurement under 38 C.F.R. § 4.118, a scar must be 5 inches or more in length or at least 0.6 centimeters wide at its widest part.  Moreover, the examiner found that the surface contour of the scar was not elevated or depressed, it did not adhere to underlying tissue, the skin texture was normal, there was no underlying tissue loss, and it was not indurated or inflexible.  Moreover, the evidence of record does not reflect that the Veteran's scar is hypo- or hyper-pigmented, as the examiner found that the scar was not disfiguring.  Accordingly, there is no evidence that the Veteran has one characteristic of disfigurement, as required for a 10 percent disability rating under Diagnostic Code 7800.    

The Board has also considered whether the Veteran's right forehead scar warrants a higher disability rating under an alternative diagnostic code, considering both the former and the revised rating criteria.  However, Diagnostic Codes 7801 and 7802 are not for application, as they apply to scars not of the head, face, or neck.  Prior to October 23, 2008, Diagnostic Code 7803 applied to superficial, unstable scars, while Diagnostic Code 7804 applied to superficial scars painful on examination.  However, there is no evidence that the Veteran's scar is unstable or painful.  Similarly, revised Diagnostic Code 7804 is not for application, as it contemplates scars that are unstable or painful, and the Veteran's scar in neither.  Notably, on examination, the Veteran denied that the scar caused him any problems.  Former Diagnostic Code 7805 is not for application, as it considers the rating of scars based on limitation of function of the affected part, and there is no evidence regarding limitation of function related to the Veteran's right forehead scar.  Finally, revised Diagnostic Code 7805 does not apply as the disabling effects of the Veteran's scar have been considered under Diagnostic Code 7800.  Thus, a higher rating is not warranted under an alternative diagnostic code.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and referral is not required.  Id.  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's service-connected right forehead scar is currently evaluated by rating criteria that contemplate disfigurement caused by scars of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  There is no evidence that the Veteran has experienced symptoms associated with his service-connected scar that are not contemplated by the currently assigned schedular rating.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's right forehead scar.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is also cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted, and the record does not otherwise reflect, that his right forehead scar renders him unable to secure or follow a substantially gainful occupation.  Thus, the Board concludes that a claim for a TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable rating for the period on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).


ORDER

Entitlement to an initial compensable evaluation for a scar, as a residual of head injury, is denied.  


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for a compensable initial evaluation for his service-connected exostosis, right heel.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In accordance with the Board's November 2010 remand, the Veteran was provided a VA examination in September 2011.  However, the examiner did not provide an assessment of the nature and severity of the Veteran's right heel exostosis nor discuss any symptomatology attributable to this condition.  The examiner noted that the exostosis, right heel, impacted the Veteran's ability to work as a truck driver, but an opinion was not provided as to whether the condition is productive of moderate, moderately severe, or severe foot injury.  For these reasons, the report of examination does not contain sufficient information for rating the Veteran's service-connected exostosis, right heel.  Accordingly, the Board finds that the September 2011 VA examination is inadequate, and the matter must be remanded to obtain an adequate examination.  See Barr, 21 Vet. App. at 307.    

Given these deficiencies in the September 2011 VA examination, the Board also finds that the RO did not substantially comply with the instructions contained in the November 2010 remand, which specifically requested that the examiner indicate all present symptoms and manifestations attributable to the condition and to "specifically comment upon whether the Veteran's right foot injury (that is, the overall level of impairment of the foot due to service-connected disability) is productive of moderate, moderately severe, or severe foot injury."  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure the RO's substantial compliance on remand.  See Stegall v. West, 11 Vet. App. 268, 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected exostosis, right heel.  The examiner must review the Veteran's claims file in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner is requested to discuss all present symptoms and manifestations attributable to the Veteran's service-connected exostosis, right heel, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5284, for evaluating a foot injury.  

The examiner should specifically opine as to whether the Veteran's exostosis of the right heel is productive of moderate, moderately severe, or severe injury.  The examiner should also comment on the nature and extent of any impairment of social and/or occupational functioning due to the foot condition that would be expected given the degree of severity of the disability found. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  As noted above, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


